                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


JOSEPH GLENN SAVICKI,

      Petitioner,

v.                                          CASE NO. 5:17cv18/MCR/EMT

JULIE L. JONES,

     Respondent.
_______________________________/


                                   ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated July 9, 2018. ECF No. 37. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a thorough de novo determination of Petitioner’s objections.

      Having carefully considered the extensive Report and Recommendation, and

Petitioner’s objections, I have determined that the Report and Recommendation

should be adopted.
                                                                           Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No. 37,

is adopted and incorporated by reference in this order.

       2.     The amended petition for writ of habeas corpus, ECF No. 17, is

DENIED.

       3.     Petitioner’s “Request for Discovery, Appointment of Counsel, Funds for

Investigator”, ECF No. 35, and “Amendment to Request for Appointment of Counsel,

Funds for Investigator, and Depositions be [sic] Transcribed”, ECF No. 36, are

DENIED.

       4.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 31st day of March 2019.


                                       M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:17cv18/MCR/EMT
